FILED
                                                                    IN THE OFFICE OF THE
                                                                 CLERK OF SUPREME COURT
                                                                        MARCH 17, 2022
                                                                  STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 50

Mark Allen Rogers,                                  Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee

                               No. 20210260

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Todd L. Cresap, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Christopher W. Nelson, Assistant State’s Attorney, Minot, ND, for respondent
and appellee.
                                Rogers v. State
                                 No. 20210260

Per Curiam.

[¶1] Mark Allen Rogers appeals from a district court order denying his
petition for postconviction relief. Rogers sought to withdraw his guilty plea,
claiming his trial counsel was ineffective and there was an insufficient factual
basis for his guilty plea. The court denied Rogers’ petition for postconviction
relief. We conclude the district court did not clearly err in finding Rogers failed
to meet his burden to prove ineffective assistance of counsel and in denying
Rogers’ petition for postconviction relief. We summarily affirm under
N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte
     Norman G. Anderson, S.J.

[¶3] The Honorable Norman G. Anderson, S.J., sitting in place of McEvers,
J., disqualified.




                                        1